Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 and 19-21 are pending in the application.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art alone or in combination does not teach or suggest the claimed sensor configuration for providing first and second data indicative of respective internal housing and external, ambient air quality for determining an efficiency level of the surgical evacuation system for controlling a flowrate based on said efficiency level. 

first sensor positioned internal to said housing and along said flow path, wherein said first sensor is configured to monitor a first parameter of a fluid flowing through said flow path, wherein the first parameter is indicative of internal air quality; and a second sensor positioned on an external side of said housing, wherein said second sensor is configured to monitor a second parameter of the fluid exiting said flow path, wherein the second parameter is indicative of ambient air quality; and a control circuit configured to:
		interrogate said first sensor for the first parameter and said second sensor for the second parameter; analyze the first parameter and the second parameter to compare internal air quality to ambient air quality and determine an efficiency level of the surgical evacuation system relative to the ambient air quality; and control the flowrate over time based on the determined efficiency level.

Per 35 U.S.C. 101, the claims are directed to appropriate subject matter since the system is directed to a machine.  Furthermore, the claims as a whole integrate the abstract idea of determining an efficiency level based on a comparison of sensor data into a practical application .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given via e-mail confirmation by Mrs. Murray on 10/25/2021 based on an interview conducted on 10/18/21.

The application has been amended as follows: 


1. (Currently Amended)	A surgical evacuation system, comprising:
	a housing comprising a display;
	a pump;
	a motor operably coupled to said pump;
	a flow path fluidically coupled to said pump; 

		a first sensor positioned internal to said housing and along said flow path, wherein said first sensor is configured to monitor a first parameter of a fluid flowing through said flow path, wherein the first parameter is indicative of internal air quality; and
		a second sensor positioned on an external side of said housing, wherein said second sensor is configured to monitor a second parameter of the fluid exiting said flow path, wherein the second parameter is indicative of ambient air quality; and
	a control circuit configured to:
		interrogate said first sensor for the first parameter and said second sensor for the second parameter;
		analyze the first parameter and the second parameter to compare internal air quality to ambient air quality and determine an efficiency level of the surgical evacuation system relative to the ambient air quality; and
		control the flowrate over time based on the determined efficiency level.

2. (Original)	The surgical evacuation system of Claim 1, wherein said control circuit is configured to determine a differential between said first parameter and said second parameter.

3. (Currently Amended)	The surgical evacuation system of Claim 1, wherein said control circuit is configured to display at least one of the efficiency level on said display and an alert on said display when the second parameter exceeds a threshold value.

4. (Previously Presented)	The surgical evacuation system of Claim 1, wherein said housing further comprises a filter receptacle configured to receive a replaceable filter, and wherein said control circuit is configured to:
	determine a state of the replaceable filter based on the determined efficiency level; and
	display the state of the replaceable filter on said display.

5. (Original)	The surgical evacuation system of Claim 4, wherein the state of the replaceable filter comprises the remaining usable life of said replaceable filter. 

6. (Original)	The surgical evacuation system of Claim 4, further comprising said replaceable filter. 

7. (Previously Presented)	The surgical evacuation system of Claim 4, further comprising a latch door removably covering said filter receptacle. 

8. (Previously Presented)	The surgical evacuation system of Claim 4, wherein said first sensor comprises a first particle counter upstream of said filter receptacle, and wherein said second sensor comprises a second particle counter downstream of said filter receptacle.

9. (Original)	The surgical evacuation system of Claim 1, wherein said control circuit comprises: 
	a processor; and 
	a memory communicatively coupled to said processor, wherein said memory stores instructions executable by said processor to determine the efficiency level.

10. (Currently Amended) 	A surgical evacuation system, comprising:
	a housing comprising a motor and a pump configured to generate a flowrate;
	a flow path through said housing; 
	an internal sensor positioned within said housing, wherein said internal sensor is configured to monitor an internal parameter of a fluid flowing through said flow path; and
	 an external sensor positioned on an external side of said housing, wherein said external sensor is configured to monitor an external parameter of ambient air; and
	a control circuit configured to:
		interrogate said internal sensor and said external sensor over time to determine the internal parameter and the external parameter;
		analyze the internal parameter and the external parameter over time to determine an efficiency of the surgical evacuation system relative to the external parameter of ambient air; and
control the flowrate over time based on the efficiency of the smoke evacuation system relative to the external parameter.

11. (Currently Amended)	The surgical evacuation system of Claim 10, wherein said control circuit is configured to increase the flowrate when the external parameter exceeds a threshold value.

12. (Currently Amended)	The surgical evacuation system of Claim 10, wherein said control circuit is configured to activate said pump to generate a flowrate when the external parameter reaches a threshold value.

13. (Currently Amended)	The surgical evacuation system of Claim 10, further comprising a situational awareness module communicatively coupled to said control circuit, wherein said control circuit is configured to predict the external parameter based on input from said situational awareness module. 

14. (Original)	The surgical evacuation system of Claim 10, wherein said control circuit comprises: 
	a processor; and 
	a memory communicatively coupled to said processor, wherein said memory stores instructions executable by said processor.

15. (Currently Amended)	The surgical evacuation system of Claim 10, wherein said external parameter comprises a particulate concentration.

16. (Currently Amended) 	A surgical evacuation system, comprising:
	a housing comprising an inlet port and an outlet port;
	a display;
	a pump;
	a motor operably coupled to said pump;

	a sensor system comprising: 
		an internal sensor positioned to monitor a first parameter; and
		 an ambient air sensor positioned on said housing to monitor a second parameter of the ambient air; and
	a control circuit configured to:
		interrogate said internal sensor and said ambient air sensor for the first parameter and the second parameter, respectively, to determine an efficiency of the surgical evacuation system relative to the ambient air; and
		control the flowrate over time based on the determined efficiency level. 

17. (Original)	The surgical evacuation system of Claim 16, further comprising a housing comprising an inlet and an outlet, wherein said flow path extends between said inlet and said outlet, and wherein said display is positioned on said housing.

18. (Canceled)

19. (Original)	The surgical evacuation system of Claim 16, wherein said control circuit comprises: 
	a processor; and 
	a memory communicatively coupled to said processor, wherein said memory stores the threshold value and instructions executable by said processor.

20. (Previously Presented)	The surgical evacuation system of Claim 16, wherein said second parameter comprises a particulate concentration in a surgical theater. 

21.  (New)  	The surgical evacuation system of Claim 16, wherein the control circuit is further configured to provide an alert when the second parameter exceeds a threshold value.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645. The examiner can normally be reached M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.